
	
		I
		111th CONGRESS
		1st Session
		H. R. 4216
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2009
			Mr. Kennedy (for
			 himself and Mr. Reichert) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act and titles XVIII
		  and XIX of the Social Security Act to establish guidelines to enhance the
		  meaningful use and interoperability of electronic medical records with personal
		  health records, including for purposes of Medicare and Medicaid payment
		  incentives.
	
	
		1.Short titleThis Act may be cited as the
			 Personal Health Record Act of 2009.
		2.Enhancing
			 meaningful use of electronic health records through interoperability
			(a)Definitions
				(1)In
			 generalSection 3000 of the Public Health Service Act (42 U.S.C.
			 300jj) is amended by adding at the end the following:
					
						(15)Electronic
				exchangeThe term
				electronic exchange shall include the automated transfer of
				individual health information between electronic medical records and personal
				health records, and between electronic medical records, personal health
				records, and other electronic systems.
						(16)Personal health
				recordThe term
				personal health record means an electronic record of PHR
				identifiable health information (as defined in section 13407(f)(2) of the
				HITECH Act) of an individual that—
							(A)complies with
				appropriate data content standards;
							(B)enables the
				individual, an authorized representative, vendor of personal health records (as
				defined in section 318.2(j) of title 16, Code of Federal Regulations, as in
				effect as of November 1, 2009), any covered entity (as defined for purposes of
				HIPAA privacy and security law, as defined in section 3009(a)(2)), or an entity
				to the extent that it engages in activities as a business associate (as defined
				for such purposes) of such a covered entity, to retrieve data from or input
				data into the electronic record; and
							(C)is portable and
				capable of electronic communication between such individual and the relevant
				covered entity, business associate described in subparagraph (B), or vendor of
				personal health records of such individual that is managed, shared, and
				controlled by or primarily for the
				individual.
							.
				(2)Conforming
			 amendmentSection 13400(11)
			 of the HITECH Act (42 U.S.C. 17921(11)) is amended to read as follows:
					
						(11)Personal health
				recordThe term
				personal health record has the meaning given such term in section
				3000(16) of the Public Health Service Act.
						.
				(b)Access to
			 individually identifiable health informationSection 3001(b) of the Public Health
			 Service Act (42 U.S.C. 300jj–11(b)) is amended—
				(1)in the matter
			 preceding paragraph (1), by inserting electronic before
			 exchange;
				(2)in paragraph
			 (6)—
					(A)by inserting
			 “individuals,” after “physician offices,”; and
					(B)by inserting
			 “electronic” before “exchange of health care information”;
					(3)in paragraph (10),
			 by striking at the end and;
				(4)in paragraph (11),
			 by striking the period and inserting ; and; and
				(5)by adding at the
			 end the following new paragraph:
					
						(12)allows for an individual to have access to
				their individually identifiable health
				information.
						.
				(c)Strategic plan
			 relating to personal health recordsSection 3001(c)(3)(A) of the Public Health
			 Service Act (42 U.S.C. 300jj–11(c)(3)(A)) is amended by adding at the end the
			 following new clause:
				
					(ix)The interoperability of a personal health
				record with an electronic health
				record.
					.
			(d)Guidelines
			 relating to Personal Health RecordsSection 3001(c) of the Public
			 Health Service Act (42 U.S.C. 300jj–11(c)) is amended by adding at the end the
			 following new paragraph:
				
					(9)Guidelines for
				Personal Health RecordsNot
				later than the date that is 12 months after the date of the enactment of the
				Personal Health Record Act of 2009, the National Coordinator shall develop
				guidelines for making electronic health records interoperable with personal
				health records for the purpose of improving health care quality, reducing
				medical errors, and advancing the delivery of patient-centered medical care and
				health management. Such guidelines shall include—
						(A)standards based on
				the recommendations provided in section 3002(b)(2)(B)(ix), including for
				purposes of requiring electronic health records to be made available through
				electronic exchange and interoperable with personal health records for purposes
				of demonstrating meaningful use of an electronic health record under sections
				1848(o)(2)(A)(i), 1886(n)(3)(A)(i), and 1903(t)(6)(C)(i)(II) of the Social
				Security Act;
						(B)recommendations
				for applying such a requirement of making electronic health records available,
				with respect to community and behavioral health programs, in the form of
				personal health records to improve the effective and efficient electronic
				exchange and management of information between the individual (or authorized
				representative of the individual), including those in medically underserved
				communities (as defined in section 799B(6)), and community health centers and
				behavioral health service providers;
						(C)required
				components of a personal health record, which shall include—
							(i)information on medical history, including
				diagnoses and procedures, including updates if diagnosis or procedures change
				after each provider encounter;
							(ii)information on recent laboratory results,
				diagnostic examinations, and radiologic procedures, if available in electronic
				format;
							(iii)information on medications and
				prescriptions, both current and historical, including updates if medications
				change after each provider encounter;
							(iv)information on allergies, both medication
				and environmental, including the specific reaction;
							(v)privacy, security,
				and electronic informed consents for disclosing individually identifiable
				health information;
							(vi)computer programming standards determined
				by the National Coordinator that allow interoperability of individually
				identifiable health information and communications between covered entities (as
				defined for purposes of HIPAA privacy and security law, as defined in section
				3009(a)(2)), entities to the extent that they engage in activities as business
				associates of such covered entities, individuals, and vendors of personal
				health records;
							(vii)portability of
				the personal health record by the individual between covered entities, business
				associates described in clause (vi), or vendors of personal health
				records;
							(viii)ability to use
				such record as part of the patient intake process;
							(ix)accurate attribution of the source of all
				data in the personal health record, including the source of the information,
				the date that such information was entered into the personal health record, and
				standards-based protection of data provided by the health care provider (such
				as health care provider clinic notes, laboratory results, diagnostic
				examinations, and radiologic procedures) from changes;
							(x)notification of
				the individual involved or the authorized representative of such individual of
				the risks of withholding medical information from a medical provider;
				and
							(xi)health services
				communication tools, including those which offer online secure communication
				with covered entities (as defined for purposes of HIPAA privacy and security
				law, as defined in section 3009(a)(2)) and entities to the extent that they
				engage in activities as business associates (as defined for such purposes) of
				such a covered entity;
							(D)other possible
				components for consideration of a personal health record, including—
							(i)an audit trail to monitor who has accessed
				the personal health record of the individual;
							(ii)automated appointment, care reminders, and
				health self-management tools;
							(iii)the ability to
				provide education tools;
							(iv)the ability of the individual or authorized
				representative involved to annotate (without changing) health care provider
				records, such as to provide feedback to health care providers of the
				individual;
							(v)protection of clinical records in the
				personal health record which are imported from or exported to a covered entity,
				business associate described in clause (i), or vendor of personal health
				records from being changed by the individual, authorized representative of the
				individual, vendor of personal health records, the covered entity, or business
				associate;
							(vi)the ability to allow comments by the
				individual, authorized representative, and covered entity within an area of the
				personal health record that is separate from the clinical record imported from
				or exported to a covered entity; and
							(vii)emergency access procedures for medical
				personnel, with respect to the record, for clinical care in cases that the
				individual or authorized representative is not able to give consent; and
							(E)security, privacy, and electronic informed
				consents for disclosing individually identifiable health information for
				personal health records, including the recommendations described in paragraph
				(6)(F).
						In the
				case that the Secretary determines that any standard or component for personal
				health records included under the guidance under this paragraph is not adequate
				pursuant to the report submitted under paragraph (6)(F), the Secretary shall
				notify the National Coordinator and the HIT Standards Committee in accordance
				with section 3004(a)(2)(B) and the National Coordinator may revise such
				standard or component, respectively..
			(e)ReportsSection 3001(c)(6) of such Act (42 U.S.C.
			 300jj–11(c)(6)) is amended by adding at the end the following new
			 subparagraphs:
				
					(F)Monitoring
				personal health recordsNot
				later than the date that is 24 months after the date of the enactment of the
				Personal Health Record Act of 2009 and annually thereafter, the National
				Coordinator, in consultation with the Administrator of the Centers for Medicare
				& Medicaid Services, shall submit to the appropriate committees of
				jurisdiction of Congress an annual report on—
						(i)the extent to which personal health records
				have been integrated into the meaningful use of electronic health records for
				purposes of sections 1848(o)(2), 1886(n)(3), and 1903(t)(6) of the Social
				Security Act;
						(ii)the extent to which the use of personal
				health records improve communication between individuals and covered entities
				(as defined for purposes of HIPAA privacy and security law, as defined in
				section 3009(a)(2)) and improve patient health management, including
				documentation of the extent to which there are cost savings;
						(iii)the extent to
				which the use of personal health records, with respect to community health
				centers and behavioral health services, improve the effective and efficient
				exchange and management of information between the individual involved (or
				authorized representative of the individual), including those in medically
				underserved communities, and community health centers and behavioral health
				service providers;
						(iv)status of the
				standards implemented in paragraph (9)(A) and the need to revise or include new
				standards;
						(v)the adequacy of
				the components of a personal health record described in paragraph (9)(C);
				and
						(vi)the affect of having an individual with
				full access to the medical records of such individual through use of a personal
				health record, including—
							(I)a prospective
				study analyzing health care utilization (including the impact of personal
				health records on health care provider efficiency, health care provider
				reimbursement for time spent interacting with individuals as a result of
				personal health records, and defensive medicine practices);
							(II)the extent that
				such access affects communications by means of such records between various
				health care providers of the individual (including the use of provider
				notations);
							(III)a prospective
				study analyzing the affect of such access on the patient-health care provider
				relationship; and
							(IV)the risks and
				benefits of an individual having full access to medical records of the
				individual through the use of personal health records.
							(G)Recommendation
				relating to security and privacy of personal health recordsNot later than 6 months after the date of
				the enactment of the Personal Health Record Act of 2009, the National
				Coordinator shall submit to the appropriate committees of jurisdiction of
				Congress a report, including recommendations, on the technological,
				medicolegal, medical safety, and other pertinent issues related to an
				individual’s control of the personal health record of such individual and shall
				establish guidelines for such control. The National Coordinator shall ensure
				the participation in such a report of health care consumers, vendors of
				personal health records, and covered entities (as defined for purposes of HIPAA
				privacy and security law, as defined in section 3009(a)(2)), along with other
				health care stakeholders. The report shall encompass at least the following
				issues:
						(i)the rights of an individual utilizing a
				personal health record with respect to the individual’s own individually
				identifiable health information contained in such; and
						(ii)the security and privacy of an individual
				utilizing a personal health record, including—
							(I)defining who has
				right of access to an individual’s personal health record in the case of a
				personal health record provided by a covered entity;
							(II)security and privacy issues following
				medical emergency access of information in a personal health record by health
				care providers;
							(III)the impact of an individual restricting
				medical information access in a personal health record of such individual to
				health care providers on patient care and safety;
							(IV)the risks and
				benefits of health care provider notification if the personal health record of
				an individual is restricted by the individual;
							(V)the uses and
				disclosures of the information of an individual contained in a personal health
				record that should be authorized or required by a vendor of personal health
				records providing and maintaining such record;
							(VI)electronic
				informed consents for disclosing individually identifiable health information;
							(VII)the use of an
				audit trail of who has entered, removed, and changed data within a personal
				health record; and
							(VIII)the
				dissemination of abnormal laboratory results, diagnostic examinations, and
				radiological procedures into personal health records prior to notification of
				the abnormality by the health care
				provider.
							.
			(f)Personal health
			 record standards included in HIT Policy Committee recommendations
				(1)In
			 generalSection 3002(b)(2)(B) of the Public Health Service Act
			 (42 U.S.C. 300jj–12(b)(2)(B)) is amended by adding at the end the following new
			 clause:
					
						(ix)Standards and implementation specifications
				for the interoperability of personal health records and electronic health
				records.
						.
				(2)Conforming
			 changes relating to HIT Standards Committee recommendations
					(A)Deadline for
			 submission of recommendations to National CoordinatorSection
			 3003(b)(1)(A) of such Act (42 U.S.C. 300jj–13(b)(1)(A)) is amended by adding at
			 the end the following: Not later than the date that is 6 months after
			 the date of the enactment of the Personal Health Record Act of 2009, the HIT
			 Standards Committee shall recommend to the National Coordinator standards and
			 implementation specifications described in section 3002(b)(2)(B)(ix). The HIT
			 Standards Committee shall update such recommendations and make new
			 recommendations as appropriate, including in response to notification sent
			 under section 3004(a)(2)(B)..
					(B)ForumSection 3003(b)(2) of such Act (42 U.S.C.
			 300jj–13(b)(2)) is amended by inserting before the period the following:
			 , including for the adoption of interoperability of personal health
			 records and electronic health records.
					(3)Conforming
			 changes relating to adoption of initial set of standardsSection 3004(b)(1) of such Act (42 U.S.C.
			 300jj–14(b)(1)) is amended by inserting (other than clause (ix))
			 after section 3002(b)(2)(B).
				(g)Application of
			 guidelines to meaningful use requirements of electronic medical records under
			 Medicare
				(1)Eligible
			 professional payment incentivesSection 1848(o)(2)(A)(i) of the Social
			 Security Act (42 U.S.C. 1395w–4(o)(2)(A)(i)) is amended by inserting before the
			 period at the end the following: and shall include demonstrating the
			 availability of such technology to and use of such technology by individuals
			 furnished items and services by such professional in the form of electronic and
			 personal health records consistent with guidelines established by the National
			 Coordinator under section 3001(c)(9)(A) of the Public Health Service
			 Act.
				(2)Eligible
			 hospital payment incentivesSection 1886(n)(3)(A)(i) of such Act (42
			 U.S.C. 1395ww(n)(3)(A)(i)) is amended by inserting before the period at the end
			 the following: , which shall include demonstrating the availability of
			 such technology to and use of such technology by individuals furnished items
			 and services by such hospital in the form of electronic and personal health
			 records consistent with guidelines established by the National Coordinator
			 under section 3001(c)(9)(A) of the Public Health Service Act.
				(h)Application of
			 guidelines to meaningful EHR use requirements under
			 MedicaidSection 1903(t)(6)(C)(i)(II) of the Social Security Act
			 (42 U.S.C. 1396b(t)(6)(C)(i)(II)) is amended—
				(1)by striking
			 and before that may be based; and
				(2)by inserting
			 before the period at the end the following: , and which shall include
			 demonstrating the availability of such technology to and use of such technology
			 by individuals furnished items and services by such Medicaid provider in the
			 form of electronic and personal health records consistent with guidelines
			 established by the National Coordinator under section 3001(c)(9)(A) of the
			 Public Health Service Act.
				(i)Relationship to
			 other lawsSection 13421 of the HITECH Act (42 U.S.C. 17951) is
			 amended by adding at the end the following new subsection:
				
					(c)Health
				Information Portability and Accountability Act, health care providers, and
				personal health recordsNothing in this subtitle or the provisions
				of or amendments made by the Personal Health Record Act of 2009 shall affect
				the ability of a health care provider involved in the direct care of an
				individual to obtain pertinent information on the medical history of such
				individual from another health care provider involved in the medical care of
				the individual, in accordance with HIPAA privacy and security law (as defined
				in section 3009(a)(2) of the Public Health Service Act) as in effect before the
				date of the enactment of the Personal Health Record Act of 2009.
					.
			
